Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 1 of 107 Page ID
                                 #:27136

    1

    2    CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
    3    Carlos Holguín (Cal. Bar No. 90754)
         256 South Occidental Boulevard
    4
         Los Angeles, CA 90057
    5    Telephone: (213) 388-8693
         Facsimile: (213) 386-9484
    6
         Email: pschey@centerforhumanrights.org
    7           crholguin@centerforhumanrights.org
    8    ORRICK, HERRINGTON & SUTCLIFFE LLP
    9    Elena Garcia (Cal. Bar No. 299680)
         egarcia@orrick.com
    10   777 South Figueroa Street, Suite 3200
    11   Los Angeles, CA 90017
         Telephone: (213) 629-2020
    12

    13
         Attorneys for plaintiffs (listing continues on following page)

    14                               UNITED STATES DISTRICT COURT
    15
                           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    16                                               )
          JENNY LISETTE FLORES, et al.,         )    Case CV 85-4544 DMG-AGRx
    17
                                                )
    18                  Plaintiffs,             )    EXHIBITS IN SUPPORT OF
                                                )    PLAINTIFFS’MOTION TO
    19           - vs -                         )    ENFORCE THE SETTLEMENT
    20                                          )    AGREEMENT[REDACTED
          WILLIAM BARR, ATTORNEY                )     VERSION OF DOCUMENT
    21    GENERAL                               )    PROPOSED TO BE FILED
           OF THE UNITED STATES, et al.,        )    UNDER SEAL] VOL. 4 OF 5
    22
                                                )
    23                  Defendants.             ) [HON. DOLLY M. GEE]
                                            _
    24
         ///
    25

    26

    27

    28
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 2 of 107 Page ID
                                 #:27137


    1    Plaintiffs’ counsel, continued:
    2
         LA RAZA CENTRO LEGAL, INC.
    3    Michael S. Sorgen (Cal. Bar No. 43107)
         474 Valencia Street, #295
    4
         San Francisco, CA 94103
    5    Telephone: (415) 575-3500
    6
         THE LAW FOUNDATION OF SILICON VALLEY
    7    LEGAL ADVOCATES FOR CHILDREN AND YOUTH
         Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
    8    Katherine H. Manning (Cal. Bar No. 229233)
    9    Annette Kirkham (Cal. Bar No. 217958)
         4 North Second Street, Suite 1300
    10   San Jose, CA 95113
    11   Telephone: (408) 280-2437
         Facsimile: (408) 288-8850
    12   Email: jenniferk@lawfoundation.org
                kate.manning@lawfoundation.org
    13
                annettek@lawfoundation.org
    14
         NATIONAL CENTER FOR YOUTH LAW
    15
         Leecia Welch (Cal. Bar No. 208741)
    16   Neha Desai (Cal. RLSA Bar No. 803161)
         405 14th Street, 15th Floor
    17   Oakland, CA 94612
    18   Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org
    19          ndesai@youthlaw.org
    20   U.C. DAVIS SCHOOL OF LAW
    21
         Holly S. Cooper (Cal. Bar No. 197626)
         One Shields Ave. TB 30
    22   Davis, CA 95616
         Telephone: (530) 754-4833
    23
         Email: hscooper@ucdavis.edu
    24

    25

    26

    27

    28   PLAINTIFFS’ MOTION TO ENFORCE CV 85-4544-DMG(AGRX)
                                                 ii
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 3 of 107 Page ID
                                 #:27138


    1    Of counsel:
    2
         YOUTH LAW CENTER
    3    Virginia Corrigan (Cal. Bar No. 292035)
         832 Folsom Street, Suite 700
    4
         San Francisco, CA 94104
    5    Telephone: (415) 543-3379
    6

    7

    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28   PLAINTIFFS’ MOTION TO ENFORCE CV 85-4544-DMG(AGRX)
                                              iii
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 4 of 107 Page ID
                                 #:27139
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 5 of 107 Page ID
                                 #:27140
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 6 of 107 Page ID
                                 #:27141
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 7 of 107 Page ID
                                 #:27142
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 8 of 107 Page ID
                                 #:27143




                             Exhibit 35
                                                                      Page 426
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 9 of 107 Page ID
                                 #:27144




                                                                      Page 427
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 10 of 107 Page ID
                                  #:27145




                                                                       Page 428
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 11 of 107 Page ID
                                  #:27146




                                                                       Page 429
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 12 of 107 Page ID
                                  #:27147




                             Exhibit 36
                                                                       Page 430
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 13 of 107 Page ID
                                  #:27148




                                                                       Page 431
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 14 of 107 Page ID
                                  #:27149




                                                                       Page 432
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 15 of 107 Page ID
                                  #:27150




                             Exhibit 37
                                                                       Page 433
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 16 of 107 Page ID
                                  #:27151




                                                                       Page 434
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 17 of 107 Page ID
                                  #:27152




                                                                       Page 435
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 18 of 107 Page ID
                                  #:27153




                                                                       Page 436
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 19 of 107 Page ID
                                  #:27154




                             Exhibit 38
                                                                       Page 437
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 20 of 107 Page ID
                                  #:27155




                                                                       Page 438
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 21 of 107 Page ID
                                  #:27156




                                                                       Page 439
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 22 of 107 Page ID
                                  #:27157




                             Exhibit 39
                                                                       Page 440
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 23 of 107 Page ID
                                  #:27158




                                                                       Page 441
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 24 of 107 Page ID
                                  #:27159




                                                                       Page 442
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 25 of 107 Page ID
                                  #:27160




                                                                       Page 443
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 26 of 107 Page ID
                                  #:27161




                             Exhibit 40
                                                                       Page 444
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 27 of 107 Page ID
                                  #:27162




                                                                       Page 445
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 28 of 107 Page ID
                                  #:27163




                                                                       Page 446
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 29 of 107 Page ID
                                  #:27164




                                                                       Page 447
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 30 of 107 Page ID
                                  #:27165




                             Exhibit 41
                                                                       Page 448
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 31 of 107 Page ID
                                  #:27166




                                                                       Page 449
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 32 of 107 Page ID
                                  #:27167




                                                                       Page 450
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 33 of 107 Page ID
                                  #:27168




                                                                       Page 451
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 34 of 107 Page ID
                                  #:27169




                                                                       Page 452
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 35 of 107 Page ID
                                  #:27170




                             Exhibit 42
                                                                       Page 453
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 36 of 107 Page ID
                                  #:27171




                                                                       Page 454
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 37 of 107 Page ID
                                  #:27172




                                                                       Page 455
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 38 of 107 Page ID
                                  #:27173




                                                                       Page 456
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 39 of 107 Page ID
                                  #:27174




                             Exhibit 43
                                                                       Page 457
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 40 of 107 Page ID
                                  #:27175




                                                                       Page 458
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 41 of 107 Page ID
                                  #:27176




                                                                       Page 459
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 42 of 107 Page ID
                                  #:27177




                                                                       Page 460
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 43 of 107 Page ID
                                  #:27178




                             Exhibit 44
                                                                       Page 461
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 44 of 107 Page ID
                                  #:27179




                                                                       Page 462
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 45 of 107 Page ID
                                  #:27180




                                                                       Page 463
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 46 of 107 Page ID
                                  #:27181




                                                                       Page 464
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 47 of 107 Page ID
                                  #:27182




                             Exhibit 45
                                                                       Page 465
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 48 of 107 Page ID
                                  #:27183




                                                                       Page 466
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 49 of 107 Page ID
                                  #:27184




                                                                       Page 467
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 50 of 107 Page ID
                                  #:27185




                                                                       Page 468
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 51 of 107 Page ID
                                  #:27186




                             Exhibit 46
                                                                       Page 469
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 52 of 107 Page ID
                                  #:27187




                                                                       Page 470
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 53 of 107 Page ID
                                  #:27188




                                                                       Page 471
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 54 of 107 Page ID
                                  #:27189




                                                                       Page 472
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 55 of 107 Page ID
                                  #:27190




                             Exhibit 47
                                                                       Page 473
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 56 of 107 Page ID
                                  #:27191




                                                                       Page 474
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 57 of 107 Page ID
                                  #:27192




                                                                       Page 475
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 58 of 107 Page ID
                                  #:27193




                             Exhibit 48
                                                                       Page 476
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 59 of 107 Page ID
                                  #:27194




                                                                       Page 477
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 60 of 107 Page ID
                                  #:27195




                                                                       Page 478
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 61 of 107 Page ID
                                  #:27196




                             Exhibit 49
                                                                       Page 479
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 62 of 107 Page ID
                                  #:27197




                                                                       Page 480
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 63 of 107 Page ID
                                  #:27198




                                                                       Page 481
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 64 of 107 Page ID
                                  #:27199




                                                                       Page 482
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 65 of 107 Page ID
                                  #:27200




                                                                       Page 483
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 66 of 107 Page ID
                                  #:27201




                                                                       Page 484
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 67 of 107 Page ID
                                  #:27202




                             Exhibit 50
                                                                       Page 485
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 68 of 107 Page ID
                                  #:27203




                                                                       Page 486
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 69 of 107 Page ID
                                  #:27204




                                                                       Page 487
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 70 of 107 Page ID
                                  #:27205




                                                                       Page 488
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 71 of 107 Page ID
                                  #:27206




                             Exhibit 51
                                                                       Page 489
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 72 of 107 Page ID
                                  #:27207




                                                                       Page 490
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 73 of 107 Page ID
                                  #:27208




                                                                       Page 491
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 74 of 107 Page ID
                                  #:27209




                             Exhibit 52
                                                                       Page 492
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 75 of 107 Page ID
                                  #:27210




                                                                       Page 493
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 76 of 107 Page ID
                                  #:27211




                                                                       Page 494
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 77 of 107 Page ID
                                  #:27212




                                                                       Page 495
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 78 of 107 Page ID
                                  #:27213




                             Exhibit 53
                                                                       Page 496
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 79 of 107 Page ID
                                  #:27214




                                                                       Page 497
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 80 of 107 Page ID
                                  #:27215




                                                                       Page 498
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 81 of 107 Page ID
                                  #:27216




                                                                       Page 499
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 82 of 107 Page ID
                                  #:27217




                             Exhibit 54
                                                                       Page 500
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 83 of 107 Page ID
                                  #:27218




                                                                       Page 501
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 84 of 107 Page ID
                                  #:27219




                                                                       Page 502
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 85 of 107 Page ID
                                  #:27220




                                                                       Page 503
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 86 of 107 Page ID
                                  #:27221




                                                                       Page 504
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 87 of 107 Page ID
                                  #:27222




                             Exhibit 55
                                                                       Page 505
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 88 of 107 Page ID
                                  #:27223




                                                                       Page 506
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 89 of 107 Page ID
                                  #:27224




                                                                       Page 507
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 90 of 107 Page ID
                                  #:27225




                                                                       Page 508
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 91 of 107 Page ID
                                  #:27226




                             Exhibit 56
                                                                       Page 509
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 92 of 107 Page ID
                                  #:27227




                                                                       Page 510
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 93 of 107 Page ID
                                  #:27228




                                                                       Page 511
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 94 of 107 Page ID
                                  #:27229




                                                                       Page 512
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 95 of 107 Page ID
                                  #:27230




                             Exhibit 57
                                                                       Page 513
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 96 of 107 Page ID
                                  #:27231




                                                                       Page 514
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 97 of 107 Page ID
                                  #:27232




                                                                       Page 515
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 98 of 107 Page ID
                                  #:27233




                                                                       Page 516
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 99 of 107 Page ID
                                  #:27234




                             Exhibit 58
                                                                       Page 517
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 100 of 107 Page ID
                                  #:27235




                                                                       Page 518
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 101 of 107 Page ID
                                  #:27236




                                                                       Page 519
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 102 of 107 Page ID
                                  #:27237




                                                                       Page 520
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 103 of 107 Page ID
                                  #:27238




                              Exhibit 59
                                                                       Page 521
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 104 of 107 Page ID
                                  #:27239




                                                                       Page 522
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 105 of 107 Page ID
                                  #:27240




                                                                       Page 523
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 106 of 107 Page ID
                                  #:27241




                                                                       Page 524
Case 2:85-cv-04544-DMG-AGR Document 547-6 Filed 05/31/19 Page 107 of 107 Page ID
                                  #:27242

1                                 CERTIFICATE OF SERVICE
2

3          I, Peter Schey, declare and say as follows:
4          I am over the age of eighteen years of age and am a party to this action. I am
5
     employed in the County of Los Angeles, State of California. My business address is
6

7    256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.

8          On this date, May 31, 2019, I electronically filed the following document(s):
9
        • EXHIBITS IN SUPPORT OF PLAINTIFFS’ MOTION TO ENFORCE THE
10        SETTLEMENT AGREEMENT [REDACTED VERSION OF DOCUMENTS
          PROPOSED TO BE FILED UNDER SEAL] VOL. 4 OF 5
11

12   with the United States District Court, Central District of California by using the
13
     CM/ECF system. Participants in the case who are registered CM/ECF users will be
14
     served by the CM/ECF system.
15

16

17

18
                                                                /s/Peter Schey
                                                                Attorney for Plaintiffs
19

20

21

22

23

24

25

26

27

28
                                                 1
                                                           CV 85-4544-DMG (AGRX)
